Judgment unanimously modified, on the law and on the facts, to the extent of vacating the verdict in favor of plaintiff Edith Reiehel in the sum of $20,172 and granting a new trial as to defendants-appellants Irving Katz and Rose Rosa, and, as so modified, affirmed, with $50 costs to defendants-appellants, unless plaintiff stipulates to accept $12,500 in lieu of the award by verdict, in which event the judgment is modified to that extent, and is affirmed as thus modified, with $50 costs to defendants-appellants. In this personal injury action it is evident that the jury verdict is grossly excessive in its award of damages, and that a verdict in excess of $12,500 is not warranted by the record. Concur — Botein, P. J., Eager and Steuer, JJ.; Rabin and McNally, JJ., dissent, in part, and vote to reverse and dismiss the complaint against defendant-appellant Rose Rosa on the ground that the record fails to establish actionable negligence as to her. Settle order on notice.